DETAILED ACTION

Election/Restrictions
Applicant’s election of invention of Group I, claims 1-10 and species PS2, MA3 and CF1 on which claims 1 and 3-10 are readable in the reply filed on 11/19/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The specification is objected because the headings introducing various paragraphs of the specification have been omitted. 
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a).  “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).



Claim 1 is objected to because of the following informalities:  a conjunction “and” is needed between the recited receiving volume and the recited plasma source.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “object(s)” before 
Regarding claim 5, the phrase “a plasma” is confusing in view of the phrase “a non-thermal plasma” as whether they are the same or else.
Regarding claim 6, the phrase “the medium line” lacks antecedent basis.
Regarding claim 7, the phrase “the receiving container” lacks antecedent basis.
Regarding claim 8, the phrase “the receiving container” lacks antecedent basis.
Regarding claim 9, the phrase “the receiving container” lacks antecedent basis.
Due to dependency on claim 1, claims 3, 4 and 10 are rejected. 

Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pelfrey et al. (US 2013/0272929), a reference cited by Applicant.    Pelfrey’s invention is directed to a sanitization station using plasma activated fluid for sanitizing an object, such as, for example, hands, arms, objects or equipment (paragraph 0002 and 0010).   Pelfrey discloses in an embodiment as shown in Fig. 4 the station comprising the recited receiving volume 420 and the recited plasma source 402-405, wherein the non-thermal plasma is generated (paragraph 0015), wherein the station is configured to mix a plasma product generated by the plasma source with the cleaning fluid via 422-426 to form an activated cleaning fluid, and wherein the station is configured to use the activated cleaning on the object via 436.     As to the limitation of the recited particular object (dental prosthetic and/or tooth), which is directed to an intended use of the claimed apparatus, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 120 USPQ 528. Further, the station is capable for treating the particular object.   As such claim 1 is anticipated or render obvious by Pelfrey’s teachings.   The same is applied to claim 8.
As to the subject matter of claim 3, Pelfrey discloses it as reference character 401 in Fig. 4.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelfrey ‘929 as applied to claims 1, 3 and 8 above, or further in view of Tanaka et al. (US 2011/0076190).  With respect to claim 4, Pelfrey as applied above further discloses in paragraph 0028 in an embodiment a plasma gas is created in or directed to a closed chamber, and liquid in the closed container is activated, and in another embodiment that plasma is bubbled up through a liquid to activate the liquid.  It appears that Pelfrey’s teachings in that paragraph would lead one skill in the art that the plasma gas is plasma to be created in or directed to the closed chamber in absence of evidence to the contrary.    Since the plasma is directed to a closed chamber, it appears that Pelfrey’s teachings would lead one skill in the art that the plasma source is arranged separated from the closed chamber.   If not, Tanaka, in same field endeavor of using a plasma activated liquid generated by an electrical discharge or other means in a station 50, discloses that the plasma can be directed to a closed chamber in the station in addition to be created in the closed chamber (Figs. 2-6 and paragraph 0076).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus of Pelfrey such that the plasma source is arranged separate from the receiving volume, as per the teaching of Tanaka.  One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent arrangements of the plasma source would have been within the level of ordinary skill in the art.
  As to the subject matter of claim 5, Tanaka discloses it in an arrangement as shown in Fig. 5. 
  As to the subject matter of claim 6, Tanaka discloses it in an arrangement as shown in Fig. 2. 
. 

Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2009/128579) in light of either Gomaa et al. (US 2016/0244683) or Zuidervaart et al. (US 2018/0133496).   Kim’s invention is directed to an oral irrigator having low-temperature plasma generating device.   Kim discloses the oral irrigator comprising the receiving volume of water in a receiver container 10 and a plasma source 100 which is a low-temperature plasma generating unit, wherein the oral irrigator is configured to mix a plasma product generated by the plasma source with the water to form an activated cleaning fluid, and wherein the oral irrigator is configured to use the activated cleaning to clean teeth via a spray nozzle 30 (Figs. 1, 2 and 5; and paragraphs 27 and 41).  The low-temperature plasma is also known as a non-thermal plasma (paragraph 0008 of Gomaa or paragraph 0002 of Zuidervaart).
  As to the subject matter of claim 3, Kim discloses it in paragraph 27.
As to the subject matter of claim 8, Kim discloses it as conduit 40.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘579 in light of either Gomaa ‘683 or Zuidervaart ‘496 as applied to claims 1, 3 and 8 above, and further in view of Tanaka ‘190.   The difference between Kim as applied above and each of the instant claims is the recited limitation.  Tanaka, in same field endeavor of using a plasma activated liquid generated by an electrical discharge or other means in a container 50, discloses that the plasma can be directed to a closed chamber in the container in addition to be created in the closed .
  As to the subject matter of claim 5, Tanaka discloses it in an arrangement as shown in Fig. 5. 
  As to the subject matter of claim 6, Tanaka discloses it in an arrangement as shown in Fig. 2. 
As to the subject matter of claim 10, Tanaka discloses it in an arrangement as shown in Fig. 5. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘579 in light of either Gomaa ‘683 or Zuidervaart ‘496 as applied to claims 1, 3 and 8 above, and further in view of Luettgen et al. (US 2015/0004559).  Kim as applied above further discloses the oral irrigator comprising motor 50 and a pump 60 at a bottom 20 of the oral irrigator (Figs. 1-2).   The difference between Kim as applied above and each of the instant claims is the recited limitation.   Luettgen discloses an oral irrigator comprises each of the recited limitations, wherein the reference character 102 is the base, wherein the reference character 120 is a covering apparatus that can be moved between a first position where a receiving volume of a receiving container 104 is exposed to a second position where the covering apparatus covers at least a portion of the .
	
Conclusion
Claims 1 and 3-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795